Exhibit 10.18
AMENDMENT NO. 1
TO
CONSULTING AGREEMENT
     This Amendment No. 1 to the Consulting Agreement dated July 1, 2008
(“Agreement”), is hereby entered into and effective as of March 16, 2010
(“Amendment No. 1 Effective Date”), by and between Spectrum Pharmaceuticals,
Inc., a Delaware corporation, with an office located at 157 Technology Drive,
Irvine, California 92618 (“Spectrum”), and Luigi Lenaz, M.D., located at 11
Planetree Court, PA 18940 (“Consultant”). Capitalized terms not defined herein
shall have the meaning set forth in the Agreement.
     The parties agree that an amendment needs to be made to the Agreement.
     The parties agree to enter into this Amendment No. 1 to amend the
Agreement, as set forth below:

  1.   Section 1, shall be replaced, in its entirety, as follows:        
Consulting Services. The Consultant agrees to perform consulting and advisory
services as may be requested by Spectrum, related to Spectrum’s products, and as
Spectrum and the Consultant shall agree from time to time. The Consultant shall
render such services either in person (at Spectrum or at such other location as
is reasonably acceptable to Spectrum and the Consultant) or by telephone, as
Spectrum may reasonably request.     2.   Section 2, shall be modified, as
follows:

  •   Spectrum will pay Consultant a retainer of $33,333 per month from this
Amendment No. 1 Effective Date through June 18, 2010.     •   For services
rendered on or after June 18, 2010, Consultant will revert to a payment rate of
$400 per hour.     •   Spectrum will also reimburse Consultant for all travel
(Business Class for flights 3 or more hours in duration) and other out of pocket
expenses reasonably incurred by Consultant in connection with his consultation
services, so long as, in the case of a travel assignment, the assignment is
undertaken at the Spectrum’s request or otherwise preapproved by Spectrum in
advance. Consultant’s travel time during any travel assignment hereunder,
including visits to Spectrum’s office, will be deemed to be time incurred in the
performance of services hereunder. Appropriate documentation should be forwarded
to Spectrum showing expenses, substantially in accordance with Spectrum
documentation requirements applicable to its employees in the ordinary course.

     All other provisions of the Agreement remain in full force and effect.
Agreed and Accepted as of the Amendment No. 1 Effective Date.

              Spectrum Pharmaceuticals, Inc.   Luigi Lenaz, M.D.
 
           
By:
  /s/ Shyam Kumaria   By:   /s/ Luigi Lenaz, M.D.
 
           
 
  Shyam Kumaria       Signature
 
  V.P., Finance        

